                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NORTH DAKOTA


SANDRA SHORT, A/K/A/ SANDY
SHORT, DAVID SHORT, A/K/A/                    Case No. 1:19-cv-285-DMT-CRH
DAVE SHORT, SARAH
SARBACKER, AND DONALD
SHORT, A/K/A/ DON SHORT,

                Plaintiffs,
                                              PROPOSED JOINT SCHEDULING
                v.                            PLAN

FEDERAL HIGHWAY
ADMINISTRATION,

                Defendant,

BILLINGS COUNTY, NORTH
DAKOTA, AND NORTH DAKOTA
DEPARTMENT OF
TRANSPORTATION,

                Intervenor-Defendants.


      Plaintiffs Sandra Short, David Short, Sarah Sarbacker, and Donald Short

(“Plaintiffs”); defendant Federal Highway Administration (“FHWA”); and intervenor-

defendants, Billings County, North Dakota (“the County”), and the North Dakota

Department of Transportation (“NDDOT”)(collectively, Plaintiffs, FHWA, the

County, and NDDOT are referred to as the “Parties”), through undersigned counsel,

submit this Proposed Joint Scheduling Plan.

      Throughout May and June 2021, counsel for the Parties conferred and agreed as

follows:
NO DISCOVERY, PRE-TRIAL, OR TRIAL-RELATED PROCEDURES ARE
WARRANTED IN THIS CASE

       No Fed. R. Civ. P. 16 conference is required because this action is an appeal of

an administrative agency decision. D.N.D. Civ. L.R. 16.1(7). The Parties agree that as

an Administrative Procedure Act action, this case can be resolved on cross-motions for

summary judgment, based on the administrative record FHWA filed conventionally

with the Court. See Doc. 28. References to the administrative record in the Parties’

filings shall use the Bates-stamped numbers on the documents.

      PROPOSED SCHEDULE FOR SUMMARY JUDGMENT BRIEFING

     The Parties propose the following schedule for briefing on cross-motions for

summary judgment.

     1.     On or before August 6, 2021, Plaintiffs will file a motion for summary
            judgment on all claims brought in the Complaint. Such motion will be
            accompanied by a memorandum in support not to exceed 40 pages.

     2.     On or before October 7, 2021, FHWA, the County, and NDDOT will each
            file their own respective cross-motions for summary judgment on all claims
            brought in the Complaint. Each such motion will be accompanied by a
            memorandum, not to exceed 50 pages, both in support of the respective
            cross-motion and also in response to Plaintiffs’ motion for summary
            judgment.

     3.     On or before December 22, 2021, Plaintiffs will file memorandums, not to
            exceed 30 pages each, or 90 pages for a combined brief to all Defendants,
            that both reply in support of Plaintiffs’ summary judgment motion and
            respond to the cross-motions for summary judgment by FHWA, the
            County, and NDDOT motions.

     4.     On or before February 4, 2022, FHWA, the County, and NDDOT will each
            file their own respective replies in support of their respective cross-motion
            for summary judgment, not to exceed 20 pages.



                                           2
                            BRAATEN LAW FIRM

Dated: July 1, 2021   By:    /s/ Derrick Braaten
                            Derrick Braaten
                            ND Bar ID 06394
                            109 North 4th Street, Suite 100
                            Bismarck, ND 58501
                            (701) 221-2911
                            derrick@braatenlawfirm.com

                            Attorneys for Plaintiffs


                            NICHOLAS W. CHASE
                            Acting United States Attorney

Dated: July 1, 2021   By:    /s/ Sarah E. Wall
                            SARAH E. WALL
                            ND Bar ID 07822
                            JAMES PATRICK THOMAS
                            ND Bar ID 06014
                            MICHAEL D. SCHOEPF
                            ND Bar ID 07076
                            Assistant United States Attorneys
                            P.O. Box 699
                            Bismarck, ND 58502-0699
                            (701) 530-2420
                            sarah.wall@usdoj.gov
                            james.p.thomas@usdoj.gov
                            michael.schoepf@usdoj.gov

                            Attorneys for Federal Highway Administration




                              3
                                         VOGEL LAW FIRM

Dated: July 1, 2021              By:      /s/ Tami Norgard
                                         Tami Norgard
                                         ND Bar ID 05374
                                         Bennett L. Johnson
                                         ND Bar ID 08922
                                         218 NP Avenue
                                         Fargo, ND 58102
                                         (701) 237-6983
                                         tnorgard@vogellaw.com
                                         bjohnson@vogellaw.com

                                         Elizabeth Boucher Dawson (DC #230818)
                                         Crowell & Moring LLP
                                         1001 Pennsylvania Avenue NW
                                         Washington, DC 20004-2595
                                         (202) 624-2500 (t): (202) 628-5116 (f)
                                         rmccrum@crowell.com
                                         edawson@crowell.com

Of Counsel

H. Patrick Weir (ND #02740)
Billings County State’s Attorney
P.O. Box 187
Medora, ND 58645-0187
(701) 623-4465 (t); (701) 623-4896 (f)
pweir@nd.gov


                                         Attorneys for Billings County, North Dakota




                                           4
Dated: July 1, 2021         STATE OF NORTH DAKOTA
                            WAYNE STENEHJEM
                            ATTORNEY GENERAL

                      By:    /s/ Matthew A. Sagsveen
                            Matthew A. Sagsveen
                            Solicitor General
                            State Bar ID No. 05613
                            Office of Attorney General
                            500 North 9th Street
                            Bismarck, ND 58501-4509
                            Telephone (701) 328-3640
                            Facsimile (701) 328-4300
                            masagsve@nd.gov

                            Attorneys for North Dakota
                            Department of Transportation




                              5
                                          ORDER

      The court ADOPTS the parties’ proposed schedule for summary judgment

briefing without any additions or modifications.

      IT IS SO ORDERED.

      Dated this 6th day of July, 2021.

                                                   /s/ Clare R. Hochhalter
                                                   Clare R. Hochhalter, Magistrate Judge
                                                   United States District Court




                                            6
